In an action to foreclose a mortgage, the defendant Francis J. Mirabello appeals from an order of the Supreme Court, Suffolk County (Tanenbaum, J.), dated September 19, 1996, which (a) granted the plaintiff’s motion to confirm the Referee’s report of sale and for leave to enter a deficiency judgment against him, and (b) denied his cross motion to dismiss the plaintiff’s application for a deficiency judgment.
Ordered that the order is affirmed, with costs.
RPAPL 1371 (2) provides that, following a foreclosure sale, a motion for leave to enter a deficiency judgment shall be made within 90 days of the date of delivery of the Referee’s deed. “Such notice shall be served personally or in such manner as the court may direct” (RPAPL 1371 [2]). Contrary to the appellant’s contention, under the circumstances of this case, the court’s order directing an alternate method of service was proper.
The appellant’s remaining contentions are without merit.
Mangano, P. J., Joy, Altman and Luciano, JJ., concur.